UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 29, 2011 THE GRAYSTONE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54254 (Commission File No.) 27-3051592 (IRS Employer Identification No.) 380 Lexington Ave, 17th Floor New York, New York 10138 (Address of principal executive offices, including ZIP code) (917) 310-0077 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Section 8. Other Events Item 8.01 Other Events The Graystone Company, Inc.(the "Company") announced that is will be holding its 2010 Annual Shareholder Meeting will be held on April 8, 2011 at 11:30amat 620 Newport Center Drive, Ste 100, Newport Beach, CA 92260.All shareholders of record as March28, 2011 shall be entitled to vote on all matters. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized . The Graystone Company, Inc. Dated: March 29, 2011 By: /s/ J.W Mézey J.W. Mézey President/COO
